NO. 12-21-00097-CR
                            IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


IN RE:                                                §
STEVEN DUANE CHANDLER,                                §       ORIGINAL PROCEEDING
RELATOR                                               §

                                     MEMORANDUM OPINION
                                         PER CURIAM
        Steven Duane Chandler, acting pro se, filed this original proceeding to challenge
Respondent’s failure to rule on his motion to reform the judgment to remove costs. 1 He contends
that Respondent abused his discretion by ordering Relator to pay a fine, court appointed
attorney’s fees, and restitution without first conducting a hearing to determine whether Relator’s
financial status changed.
        “If a party properly files a motion with the trial court in a criminal case, the court has a
ministerial duty to rule on the motion within a reasonable time after the motion has been
submitted to the court for a ruling or after the party has requested a ruling.” In re Gomez, 602
S.W.3d 71, 73 (Tex. App.—Houston [14th Dist.] 2020, orig. proceeding). To obtain a writ of
mandamus in this context, the relator must show that the trial court (1) had a legal duty to
perform a nondiscretionary act, (2) was asked to perform the act, and (3) failed or refused to do
so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.–San Antonio 2003, orig. proceeding). A trial
court cannot be expected to consider a motion not called to its attention. See In re Chavez, 62
S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). It is incumbent upon the relator
to establish that the motion has been called to the trial court’s attention. See id.




        1
          Respondent is the Honorable Chris B. Martin, Judge of the 294th District Court in Van Zandt County,
Texas. The State of Texas is the Real Party in Interest.
         Relator’s motion is file marked January 22, 2021, but the mere filing of the motion is
insufficient to reasonably infer that Respondent had notice of the filed document and of the need
to act on it. See In re Blakeney, 254 S.W.3d 659, 662 (Tex. App.—Texarkana 2008, orig.
proceeding) (trial court not required to consider motion not called to its attention; even showing
motion was filed with clerk does not prove motion was brought to trial court’s attention or was
presented to trial court with request for ruling); see also Chavez, 62 S.W.3d at 228 (clerk’s
knowledge not imputed to trial court). In this case, Relator does not demonstrate any steps taken
to ensure that the trial court was afforded or had notice of his motion. See Chavez, 62 S.W.3d at
228. Absent such a showing, Relator has not established an entitlement to mandamus relief. See
In re Wheeler, No. 12-18-00127-CR, 2018 WL 2440464, at *1-2 (Tex. App.—Tyler May 31,
2018, orig. proceeding) (mem. op., not designated for publication) (denying mandamus relief
when relator failed to show that he called motion for DNA testing to respondent’s attention).
Accordingly, we deny Relator’s petition for writ of mandamus.          All pending motions are
overruled as mute.
Opinion delivered July 7, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                             JULY 7, 2021

                                       NO. 12-21-00097-CR



                                STEVEN DUANE CHANDLER,
                                         Relator
                                           V.

                                   HON. CHRIS B. MARTIN,
                                         Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Steven Duane Chandler; who is the relator in appellate cause number 12-21-00097-CR and the
defendant in trial court cause number CR17-00354, formerly pending on the docket of the 294th
Judicial District Court of Van Zandt County, Texas. Said petition for writ of mandamus having
been filed herein on July 2, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3